October 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JEFF OLLEY, Appellant

NO. 14-13-00779-CV                          V.

   HVM, L.L.C., IN ITS CAPACITY AS MANAGER OF THE HOTEL
COMMONLY KNOWN AS THE EXTENDED STAY AMERICA - HOUSTON -
         KATY FREEWAY/ENERGY CORRIDOR, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, HVM, L.L.C.,
in its capacity as manager of the hotel commonly known as the Extended Stay
America - Houston - Katy Freeway/Energy Corridor, signed August 5, 2013, was
heard on the transcript of the record. The record shows that the appeal is moot. We
therefore order the appeal DISMISSED.

      We further order this decision certified below for observance.